UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1944


DAVID A. BARDES, individually as a taxpayer; and as next
friend of his two minor children DAB and APB,

                Plaintiff - Appellant,

          v.

JOHN M. MAGERA, individually and in his official capacity as
State's Attorney for South Carolina Department of Social
Services; SOUTH CAROLINA, STATE OF; CHARLESTON COUNTY SOUTH
CAROLINA; COUNTY COUNCIL OF CHARLESTON SOUTH CAROLINA;
KATHLEEN M. HAYES, in her official capacity as the South
Carolina Department of Social Services State Director; JAMES
A. CANNON, JR., individually and in his official capacity as
Sheriff of Charleston County South Carolina; CORRECT CARE
SOLUTIONS, LLC; R. WRIGHT TURBEVILLE, individually and in
his official capacity as a Judge of the State of South
Carolina; JOCELYN B. CATE, individually and in her official
capacity as a Judge of the State of South Carolina; PAUL W.
GARFINKEL, individually and in his official capacity as a
Judge of the State of South Carolina; JULIE J. ARMSTRONG,
individually and in her official capacity as Clerk of the
Courts for the Charleston Judicial Center; WISHART NORRIS
HENNINGER AND PITTMAN PA; WADE HARRISON, individually and in
his official capacity as officer within any court of law,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cv-00487-PMD)


Submitted:   November 30, 2010            Decided:   December 3, 2010
Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Bardes, Appellant Pro Se.         Stephanie Pendarvis
McDonald, SENN, MCDONALD & LEINBACK, LLC, Charleston, South
Carolina; Amanda R. Maybank, MAYBANK LAW FIRM, LLC, Charleston,
South Carolina; Pamela Suzanne Duffy, Molly Anne Whitlatch,
WISHART, NORRIS, HENNINGER & PITTMAN, PA, Burlington, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            David     Bardes    appeals        the   district          court’s    orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                               We

have     reviewed     the    record      and     find        no    reversible     error.

Accordingly,     we   deny     Bardes’     motion       to    stay    the   appeal     and

affirm for the reasons stated by the district court.                          Bardes v.

Magera, No. 2:08-cv-00487-PMD (D.S.C. Sept. 30, 2009 & Aug. 9,

2010).     We further deny Bardes’ motion for stay of the appeal

pending    the   Supreme     Court    of   the    United          States’   decision   in

Turner v. Price, 691 S.E.2d 470 (S.C. 2010), vacated ___ S. Ct.

___, 2010 WL 2629709 (U.S. Nov. 1, 2010).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                           3